CONCURRING OPINION BY
JOYCE, J.
¶ 1 I concur in the result reached by the Majority, but am constrained to write separately.
¶2 As the Majority correctly notes, § 1714 states that the owner of a currently registered motor vehicle who does not have financial responsibility cannot recover first party benefits. Our Supreme Court has determined that the bar against recovery of first party benefits applies to the owner of an uninsured registered vehicle, even when the owner is injured in a non-owned vehicle that is insured. Swords v. *540Harleysville Ins. Companies, 584 Pa. 382, 883 A.2d 562 (2005).5
¶ 3 Section 1714 does not distinguish between vehicles registered in Pennsylvania or California, where son’s vehicle was registered. It is up to the Legislature to determine whether there should be a distinction between owners of vehicles registered in Pennsylvania and vehicles registered elsewhere. Absent such a legislative pronouncement, there is no basis for reaching any conclusion other than that § 1714 bars recovery of first party benefits by owners of vehicles registered outside of Pennsylvania, as well as those registered in this jurisdiction.6
¶ 4 In its opinion, the Majority also states: “If son intended to drive his car in Pennsylvania, he was required to have it properly registered in this Commonwealth pursuant to Chapter 13 of the Pennsylvania [Vehicle Code]”. Majority Opinion at ¶ 8. I do not take issue with that pronouncement. However, the Majority cites § 1312 of the Vehicle Code as authority for the requirement that son notify the Department of Transportation of his old and new address.7 Section 1312 does not note any distinction between persons whose vehicles are already registered in Pennsylvania and those who are newly-arrived Pennsylvania residents with vehicles previously registered in other jurisdictions. A literal interpretation of this provision would find son in compliance with § 1312 by simply providing his old and new addresses along with his California registration information to the Department of Transportation, while not actually obtaining a Pennsylvania registration. Clearly, that is not a rational interpretation of § 1312. However, absent a separate provision providing instruction for vehicle owners who move to this Commonwealth, § 1312 is the only applicable provision. This, again, is a matter for our Legislature.
¶ 5 I also note that the insurance policy at issue in this case clearly indicates that Donegal does not provide first party benefits to “[t]he owner of one or more registered ‘motor vehicles’, none of which have in effect the financial responsibility required by the Act[.]” (R. 44 — Donegal First Party Benefits Coverage Endorsement — Exclusions A. 5a.) Son has failed to produce any evidence to reflect that his owned vehicle was not registered. He acknowledges that he allowed his California insurance policy to lapse. Because he is an owner of a registered vehicle for which financial responsibility was not in effect, he is precluded from recovering first party benefits not only by virtue of the Swords case, but also by the terms of the policy itself.

. Unlike the case before us, the Swords case involved an uninsured vehicle that was registered in Pennsylvania.


. Because the case sub judice involved a vehicle registered in another jurisdiction, and in light of our Supreme Court's ruling in the Swords case, supra, I find the Majority's citation to Kresge v. Keystone Ins. Co., 389 Pa.Super. 548, 567 A.2d 739 (1989), which also involved an uninsured vehicle registered in the Commonwealth, superfluous. While the Majority intimates that the Kresge case was quoted in the Swords decision, the Kresge decision itself is not mentioned by name.


.75 Pa.C.S. § 1312 provides: "Any person whose address is changed from the address named in the application for registration or on the registration card or whose name is changed shall, within 15 days, notify the department in writing of the old and new address, or of such former and new names, and of the title or registration number of every vehicle registered in the person’s name.”